Office Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Refusal
Claim Rejection under 35 U.S.C. §112(a) and (b).
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and nonenabling due to the lack of disclosure.  The drawings do not contain enough visual information to determine the appearance of the claimed design.
The exact shape and appearance of the hairband cannot be understood. Specifically, it is not clear if the top, bottom, right and left sides of the hairband possesses any recessed surfaces or flat indicia.  If these surfaces possess recessed features, then the depth and perspective of these recesses cannot be determined.

    PNG
    media_image1.png
    676
    708
    media_image1.png
    Greyscale








The views of the hairband are insufficient whereby to make and reproduce without resort to conjecture.
	Due to the lack of disclosure, the appearance of the claimed design cannot be determined.  Hence, the claim cannot be understood and is indefinite.
It is not believed that the disclosure can be completed without the introduction of new matter.
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112, first paragraph).  Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.

Specification
	For accuracy, the figure descriptions must be added to the specification and to read:
	--Fig. 1.1 is a front view;
	Fig. 1.2 is a bottom perspective view;
	Fig. 1.3 is a top elevation view in a closed position. --

Conclusion
Although it is Office policy to indicate patentability over the art at the earliest opportunity, the appearance of this claim is so indefinite that the examiner cannot make the determination.
Accordingly, the claim is rejected under 35 U.S.C. 112(a) and (b) for indefiniteness of disclosure.  

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Special Note
Applicant is reminded that if new drawings are submitted for this application, then the drawings must be properly numbered according to Hague Administrative Instructions Section 405(a).  See MPEP § 2909.02.  Each view of the drawings must be labelled using two separate figures separated by a dot. (e.g., 1.1, 1.2, etc.).

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZENIA IBANEZ BENNETT whose telephone number is (571)272-2466.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4 PM C.S.T.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan can be reached on (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Please note, the Examiner cannot return calls international calls outside the U.S. You may attempt to reach the Examiner via email at zenia.bennett@uspto.gov. Emails are not considered an official response to the Office and are not considered confidential.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZENIA I BENNETT/Primary Examiner, Art Unit 2913